t c memo united_states tax_court richard j montgomery and adele s montgomery petitioners v commissioner of internal revenue respondent docket no filed date edward l blanton jr for petitioners alan r peregoy for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge armen special_trial_judge respondent determined a deficiency in petitioners' federal excise_tax under sec_4980a for the taxable_year in the amount of dollar_figure in the petition petitioners claimed an overpayment of income_tax in the amount of dollar_figure with respect to the additional tax imposed under sec_72 after a concession by respondent the issues for decision are whether petitioner richard j montgomery is liable for the 15-percent excise_tax under sec_4980a for taxable_year and whether petitioners are liable for the 10-percent additional tax imposed under sec_72 on early distributions from qualified_retirement_plans for the taxable_year the resolution of these issues turns on whether a transfer refund distribution was paid from a qualified_plan pursuant to sec_4980a sec_72 and sec_4974 findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in hagerstown maryland at the time that their petition was filed with the court sec_4980a imposes a 15-percent excise_tax on excess distributions from qualified_retirement_plans this tax is included within ch of the i r c and is subject_to the deficiency procedures set forth in subch b of ch of the i r c see sec_6211 respondent concedes that petitioner adele s montgomery is not liable for the deficiency in issue herein petitioner richard j montgomery petitioner is a teacher he was employed by the hagerstown maryland community college the hagerstown junior college in and remained so employed at least through the time that this case was submitted for decision as an employee of the hagerstown junior college petitioner was a member of the maryland state teachers' retirement_system the retirement_system until he transferred to the maryland state teachers' pension system the pension system on date in determination letters dated date respondent determined that the retirement_system and the pension system were qualified_plans under sec_401 and that they maintained trusts that were exempt from income_tax under the provisions of sec_501 in years after respondent issued the determination letters the maryland state legislature amended some of the provisions in the retirement_system respondent did not re-evaluate the provisions of the retirement_system after the enactment of the amendments by the maryland state legislature the retirement_system requires mandatory nondeductible employee contributions in contrast the pension system does not generally require such contributions the state of maryland contributes to both the retirement_system and the pension system on behalf of the members of those systems on date petitioner elected to transfer from the retirement_system to the pension system effective date as a result of the election to transfer petitioner received a distribution the transfer refund from the retirement_system in the amount of dollar_figure petitioner received the transfer refund in the form of two checks dated date and date petitioner's transfer refund consisted of dollar_figure in previously taxed contributions made by petitioner during his employment tenure with hagerstown junior college dollar_figure in employer pick-up contributions and interest thereon and dollar_figure of taxable earnings in the form of interest the earnings pick-up contributions and interest on the pick-up contributions ie dollar_figure constitute the taxable_portion of the transfer refund when petitioner transferred from the retirement_system to the pension system and when he received his transfer refund he had attained the age of if petitioner had not transferred to the pension system but had remained a member of the retirement_system he would have been entitled to retire and receive a normal service retirement benefit including a regular monthly annuity at age he would not have been entitled to receive a see sec_414 the parties stipulated that petitioner received dollar_figure of employer pick up contributions and interest however the record demonstrates that petitioner actually received dollar_figure of such contributions and interest transfer refund because a transfer refund is payable only as a result of transferring from the retirement_system to the pension system as a result of transferring from the retirement_system to the pension system petitioner became and presently is a member of the pension system as a member of the pension system petitioner is entitled to receive a retirement benefit based upon his salary and his creditable years_of_service specifically including those years of creditable service recognized under the retirement_system however because petitioner received the transfer refund on account of transferring from the retirement_system to the pension system petitioner's monthly annuity is less than the monthly annuity that he would have received if he had not transferred to the pension system but had retired under the retirement_system on their federal_income_tax return form_1040 for petitioners reported total pensions and annuities in the amount of dollar_figure of this amount petitioners reported dollar_figure as the taxable_amount petitioners attached form_5329 return for additional taxes attributable to qualified_retirement_plans including iras annuities and modified endowment contracts to their return in part ii of such form petitioners reported liability for the additional tax under sec_72 in the amount of dollar_figure in the notice_of_deficiency respondent determined a deficiency in petitioners' excise_tax under sec_4980a in the amount of dollar_figure in the petition petitioners claimed an overpayment of income_tax in the amount of dollar_figure with respect to the additional tax imposed under sec_72 opinion the issues for decision are whether petitioner richard j montgomery is liable for the 15-percent excise_tax under sec_4980a and whether petitioners are liable for the 10-percent additional tax under sec_72 as previously noted the resolution of these issues turns on whether the transfer refund was paid from a qualified_plan within the meaning of sec_4980a sec_72 and sec_4974 sec_4980a issue sec_4980a imposes a 15-percent excise_tax on excess distributions from qualified_retirement_plans sec_4980a as relevant herein an excess_distribution is defined as the aggregate amount of retirement distributions with respect to any individual during any calendar_year to the extent that such amount exceeds dollar_figure sec_4980a retirement distributions are the amounts distributed to an individual under an individual_retirement_plan or any qualified_employer_plan with respect to which such individual is or was the employee see supra note regarding respondent's concession sec_4980a as relevant herein sec_4980a defines a qualified_employer_plan as a plan described in sec_401 which includes a_trust exempt from tax under sec_501 a qualified_employer_plan includes any plan which at any time has been determined by the commissioner to be such a plan petitioners contend that the retirement_system has never met the definition of a qualified_employer_plan in advancing this contention petitioners rely on sec_54 4981a-1t a- c i temporary qualified_pension plan excise_tax regs fed reg date this regulation provides as relevant herein that an employer plan will be considered to have been treated as a qualified_employer_plan if any employer maintaining the plan has at any time filed an income_tax return and claimed deductions that would be allowable under sec_404 and that were not disallowed only if the plan was a qualified_employer_plan under sec_401 or sec_403 petitioners argue that this regulation is an exclusive definition of the term qualified_employer_plan and that such definition only includes those plans where the employer maintaining the plan is required to file a federal_income_tax return thus petitioners contend the term qualified_employer_plan does not include governmental plans we disagree with petitioners sec_54 4981a-1t a- c i temporary qualified_pension plan excise_tax regs does not offer an exclusive definition of qualified_employer plans rather it illustrates one example of when a plan will be treated as a qualified_employer_plan under the plain language of sec_4980a a qualified_employer_plan includes a plan which at any time has been determined by the commissioner to be a qualified_plan ie by means of a determination_letter as in the present case thus the fact the retirement_system is a governmental_plan does not preclude it from satisfying the definition of a qualified_employer_plan petitioners also contend that the amendments made to the retirement_system in violate various provisions of sec_401 and terminated its qualified status so that the retirement_system was not a qualified_employer_plan at the time it issued petitioner's transfer refund in petitioners argue that the excise_tax under sec_4980a should not apply to petitioner's transfer refund unless the retirement_system was a qualified_employer_plan at the time that it distributed the transfer refund respondent contends that for purposes of sec_4980a the qualified status of the retirement_system at the time of petitioner's distribution is irrelevant specifically respondent contends that under the plain language of sec_4980a once the commissioner determines that a plan is a qualified_employer_plan the plan's status for purposes of sec_4980a is not changed by subsequent events that might disqualify the plan thus respondent contends that the retirement_system is a qualified_employer_plan because respondent issued a determination_letter to that effect on date we agree with respondent sec_4980a defines a qualified_employer_plan to include any plan which at any time has been determined by the commissioner to be such a plan the regulations promulgated under sec_4980a further provide distributions under any plan that has at any time been treated as a qualified_employer_plan will be treated for purposes of section 4980a as distributions from a qualified_employer_plan whether or not such plan satisfies the applicable_requirements at the time of the distribution sec_54 4981a- 1t a-3 c temporary qualified_pension plan excise_tax regs emphasis added petitioners' contention that the retirement_system is required to have been a qualified_plan on the date of petitioner's distribution is inconsistent with the plain meaning of the words used in sec_4980a that section merely requires that a plan be determined to be a qualified_employer_plan at some point in time and not necessarily on the date of the retirement distribution in the instant case respondent issued a possible explanation for this definition of a qualified_employer_plan is that such a definition prevents an employer maintaining a small_employer plan from intentionally disqualifying the plan by violating one of the technical sec a determination_letter on date providing that the retirement_system was a plan described in sec_401 that included a_trust exempt from tax under sec_501 thus under the plain language of sec_4980a and under sec_54 4981a-1t a-3 c temporary qualified_pension plan excise_tax regs the retirement_system satisfies the definition of a qualified_employer_plan because it has been treated by respondent to be such a plan the only technical arguments advanced by petitioners concern the qualified status of the retirement_system under sec_401 petitioners do not set forth any compelling reason why sec_4980a should not be applied to give effect to the plain meaning of the words used therein where a statute is clear on its face as in this case we require unequivocal evidence of contrary purpose before construing the statute in a manner that overrides the plain meaning of the statutory words 83_tc_742 no such contrary purpose has been shown here because we are satisfied that our analysis of sec_4980a leads to the conclusion that the retirement_system was a qualified_employer_plan under sec_4980a we sustain respondent's determination that petitioner is liable for the percent excise_tax under sec_4980a a requirements prior to making a distribution in order to avoid the excise_tax on excess distributions sec_72 issue sec_72 provides for a 10-percent additional tax on early distributions from qualified_retirement_plans paragraph which imposes the tax provides in relevant part as follows imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income as relevant herein sec_4974 defines a qualified_employer_plan as a plan described in sec_401 which includes a_trust exempt from tax under sec_501 and a plan which the commissioner at any time has determined to be such a plan the 10-percent additional tax does not apply to certain distributions for example sec_72 provides that the 10-percent additional tax does not apply to distributions that are made on or after the date on which the taxpayer attains age made to a beneficiary or to the estate of the taxpayer on or after the death of the taxpayer attributable to the taxpayer's being disabled or made to a taxpayer after separation_from_service after attainment of age petitioners do not contend that they qualify for any of the statutory exceptions under sec_72 and indeed they do not satisfy any of those exceptions petitioners advance the same arguments with regard to sec_72 as they did with respect to sec_4980a namely that the additional tax under sec_72 does not apply to petitioner's transfer refund because due to the plan revisions the retirement_system was not a qualified_retirement_plan within the meaning of sec_4974 at the time that it issued petitioner's transfer refund respondent contends that the retirement_system is a qualified_retirement_plan under the plain language of sec_4974 because respondent issued a determination_letter on date providing that the retirement_system was such a plan respondent further contends that under the plain language of sec_4974 the qualified status of the retirement_system at the time of petitioner's distribution is irrelevant as relevant herein the definition of a qualified_retirement_plan under sec_4974 is virtually identical to the definition of a qualified_employer_plan under sec_4980a significantly the definition of a qualified_retirement_plan under sec_4974 specifies as does the definition of a qualified_employer_plan under sec_4980a that a qualified_retirement_plan includes a plan that at any time has been determined by the commissioner to be such a plan under the plain language of sec_4974 the retirement_system meets the definition of a qualified_retirement_plan because on date respondent determined it to be such a plan although petitioners contend that the retirement_system must be qualified on the date of petitioner's transfer refund in order to be a qualified_employer_plan such requirement is inconsistent with the plain meaning of the words used in sec_4974 because petitioners offer no compelling reason to construe the words of sec_4974 in such a way that would be inconsistent with their plain meaning we give effect to the plain meaning of the words used therein and sustain respondent's determination that petitioners are liable for the 10-percent additional tax under sec_72 we have considered petitioners' remaining arguments and find them unpersuasive conclusion in order to give effect to our disposition of the disputed issues as well as respondent's concession decision will be entered under rule
